Citation Nr: 0943292	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  08-16 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for panic and anxiety disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to June 
1993.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from October 2007 and May 2008 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO).

In September 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.


FINDINGS OF FACT

1.  The preponderance of the competent medical evidence of 
record demonstrates that the Veteran's symptoms of panic and 
anxiety disorder have been mild to moderate in degree (with 
GAF scores ranging from 55 to 80), and that this disability 
has not resulted in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.


2.  In addition to having a 30 percent rating for panic and 
anxiety disorder, the Veteran is service-connected for 
rhinitis and hemorrhoids (both evaluated as 0 percent 
disabling), for a combined evaluation of 30 percent from 
September 28, 2006.

3.  The Veteran has a master's degree in education and 
workforce education; has work experience as a construction 
worker, manufacturer, monitoring coordinator for a college, 
division director for a vocational program, workforce systems 
specialist, lawn mower, and substitute teacher; and last 
worked full-time in 2006.

4.  The Veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 30 percent for panic and anxiety disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.130, Diagnostic Code 9413 (2009).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claims; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, preadjudication VCAA notice was provided in a 
September 2007 letter (for the claim pertaining to panic and 
anxiety disorder) and in a January 2008 letter (for the claim 
pertaining to TDIU), which advised the Veteran of what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by him and what information and evidence will be 
obtained by VA.  Both letters also advised the Veteran of how 
disability evaluations and effective dates are assigned, and 
the type of evidence which impacts those determinations.  The 
January 2008 letter also advised the Veteran of what is 
needed to support a claim for a higher evaluation.

In any event, the Veteran's claim for a higher initial rating 
arises from the initial grant of service connection for panic 
and anxiety disorder.  In Dingess, the Court held that in 
cases in which service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. 
§ 3.159(b)(3)(i) (2009).  Thus, because the notice that was 
provided before service connection was granted was 
sufficient, VA's duty to notify in this case with regard to 
the Veteran's claim for a higher initial rating has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA treatment records and 
examination reports, private treatment records, hearing 
testimony, financial documents, and employment information.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by testifying at a hearing, 
authorizing the release of private medical evidence, and 
providing written argument in support of his claims.  Thus, 
he was provided with a meaningful opportunity to participate 
in the claims process and has done so.  Any error in the 
sequence of events or content of the notices is not shown to 
have any effect on the case or to cause injury to the 
Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting these decisions, there 
is no requirement that the evidence submitted by the Veteran 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


Higher Initial Rating for Panic and Anxiety Disorder

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Veteran contends that he is entitled to a higher initial 
disability rating for panic and anxiety disorder.  Such 
disability has been rated as 30 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9413, effective September 
28, 2006.

Under Diagnostic Code 9413, which is governed by a General 
Rating Formula for Mental Disorders, a 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and/or mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9413 (2009).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and/or 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and/or inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and/or 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2009).

One factor for consideration is the Global Assessment of 
Functioning (GAF) 
score, which is a scale reflecting the "psychological, 
social, and occupational functioning in a hypothetical 
continuum of mental health-illness."  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF 
score of 71 to 80 indicates, if symptoms are present, they 
are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument), with no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  Scores ranging from 61 to 70 
indicate some mild symptomatology (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  While the Rating Schedule does indicate that the 
rating agency must be familiar with the DSM-IV, it does not 
assign disability percentages based solely on GAF scores.  
See 38 C.F.R. § 4.130 (2009).

Turning to the evidence, VA treatment records dated from July 
2006 through May 2008 reflect that the Veteran reported the 
following symptoms: anxiety; panic attacks; irritability; 
sadness and depression; feelings of moodiness and agitation; 
abnormal sleep patterns (such as having difficulty falling 
asleep, waking up in the middle of the night, and sleeping 
too much); nightmares; inappropriate expressions of anger; 
trouble getting along with other people; concentration 
difficulties; and feeling overwhelmed and stressed due to 
financial and employment difficulties.  The Veteran argued 
that his symptoms of panic and anxiety disorder had 
negatively affected his ability to maintain steady 
employment.  He also noted that he was estranged from his 
immediate family members, and that he was unmarried with no 
children.  However, during this period, the VA treatment 
records show that he did not have any of the following: 
suicidal or homicidal ideations; perceptual disturbances 
(hallucinations, illusions); unusual thought content 
(delusions, obsessions); paranoia; or psychotic symptoms.  In 
addition, it was noted that alcohol use could be contributing 
to his anxiety, depression, mood problems, irritability, 
sleep difficulties, and difficulties in his relationships 
with women.  Mental status evaluations during this period 
consistently reflected that the Veteran was fully alert, 
attentive, oriented, and cooperative, with good eye contact, 
appropriate grooming, reasonable behavior, normal speech, 
congruent affect, normal and coherent thought process, fair 
to good insight and judgment, intact memory, euthymic mood, 
pleasant affect, and normal motor activity.

In fact, the VA treatment records dated from July 2006 
through May 2008 note a number of positive features related 
to the Veteran's occupational and social functioning, 
including consistent reports of mood at a level 8-9 (with 10 
being normal), excellent stamina, and good concentration.  On 
numerous occasions, the Veteran reported enjoying activities 
such as rock climbing and fishing.  The record also shows 
that he regularly attended VA's anxiety workshops, anger 
management classes, and vocational rehabilitation program 
throughout this period.

In September 2006, the Veteran reported that his friends 
provided him with a social support system, that he lived in a 
house with a roommate, and that he regularly engaged in 
leisure activities such as physical exercise, watching TV, 
listening to music, visiting with friends, and reading 
magazines and newspapers.  In October 2006, he stated that he 
and his friends viewed him as "easygoing" and felt like his 
medication was helpful.

In September 2007, a VA clinical psychologist submitted a 
statement on the Veteran's behalf.  After a review of the 
Veteran's service treatment records and VA treatment records, 
the psychologist stated that the Veteran's continued anxiety 
since service had resulted in an occupational and social 
impairment with significantly reduced productivity due to 
impaired judgment, disturbances of motivation and mood, and 
chronic difficulty in establishing and maintaining effective 
work and social relationships.

In October 2007, the Veteran reported that he felt much 
better and much less angry.  In January 2008, he noted that 
anxiety and depression were not as much of a problem now, 
thanks to the help of medication.  In February 2008, he 
described taking many active steps to help himself, such as 
finding a roommate, taking substitute teaching jobs three 
times a week and odd jobs when he could, utilizing breathing 
techniques to calm down, trying to be more thoughtful and 
less impulsive about decisions, and becoming more comfortable 
with listening to his intuition.  Also in February 2008, he 
reported that his medication was working great, displayed 
awareness that his anger had been too intense prior to 
medication but that he was calmer now and able to engage in 
therapy, and expressed long-term goals such as having a job, 
marriage, and family.  In March 2008, he reiterated that he 
wanted to be married and have children, reported that he 
continued to work as a substitute teacher several times a 
week, and expressed that he was gaining a lot through his 
anxiety classes.

The Veteran underwent a VA psychiatric examination in March 
2008.  On that occasion, he reported that an increase in his 
medication three weeks prior had caused him to have no 
current symptoms of panic disorder.  Prior to that time, he 
reported that he had occasionally had mild and infrequent 
episodes of panic disorder.  He denied any history of 
suicidal attempts or ideations, hallucinations, or delusions.  
It was noted that the Veteran currently worked as a 
substitute teacher on average of two to two and a half days 
per week.  It was noted that he had never been married but 
that he had dated.  The Veteran stated that he owned a home 
and that he had lived with roommates.  At present, he was 
being evaluated for a vocational rehabilitation program 
through the VA.  A mental status evaluation reflected that he 
was neatly groomed, with no signs of distress, full range of 
affect, no problems with communication, and no signs of any 
cognitive deficits.  The examiner noted that the Veteran's 
social functioning over the past year did not seem to be 
impaired.  The examiner also noted that the Veteran's 
employment was impaired, but concluded that it was a 
personality disorder with narcissistic features that caused 
the Veteran to have employment problems.  The Veteran was 
given an Axis I diagnosis of panic disorder, without 
agoraphobia, in partial remission, and his GAF score due 
solely to his panic disorder was assigned as 80.

In April 2008, the Veteran stated that he planned to attend 
school full-time beginning in June, with the goal of 
obtaining a masters-level certificate.  Also in April 2008, 
he reported attending church for the first time in 16 years, 
that his friends took him golfing recently, that he was 
actively using the tools he learned in anxiety and anger 
classes to challenge his own thinking and perceptions, and 
that he used breathing a lot to manage distress.  In 
addition, in April 2008, he requested a bus pass so that he 
could look for work, expressed that he was happy with his 
psychotherapy at VA, and noted that his primary goals were to 
learn how to maintain employment and to establish and 
maintain effective relationships.  In May 2008, the Veteran 
described feeling calmer and more light-hearted and stated 
that he felt like he was in a "whole different place" than 
he was before, which he credited to "dealing with things 
differently" due to medication as well as skills learned in 
classes.  Also in May 2008, he reported that he was more able 
to focus his mind and engage in reading, that he felt much 
more hopeful about his future, and that he felt as though he 
was "managing the chaos better now."  He also reported 
finding it helpful to reconnect with old friends and noted 
that he was enjoying his substitute teaching jobs now.

In sum, the Veteran was assigned the following GAF scores by 
VA treatment providers: 55 in September 2006; 55 in October 
2006; 55 in November 2006; 60 in February 2007; 60 in June 
2007; 60 in September 2007; and 80 in March 2008.

At his September 2008 hearing, the Veteran reported that he 
was experiencing one panic attack per week, and he described 
having anxiety and feelings of hostility toward other people 
at times.  He stated that his anxiety and trouble with 
concentrating occurred in stressful situations as well as at 
unpredictable times.  He also testified that he took 
medication for his symptoms at his own discretion, such as 
prior to getting into an anxiety-provoking situation, and 
that this medication helped him significantly.  The Veteran 
reported having difficulty maintaining social relationships, 
as he was "a little bit" estranged from a lot of his 
family, but he acknowledged that he did spend time with a 
small group of friends.  The Veteran confirmed that he had 
not worked full-time since August 2006, but that he was 
currently participating in the VA's vocational rehabilitation 
program and that he still engaged in substitute teaching 
(though he admitted that he had difficulty handling that job 
while also taking classes).  He shared that he was studying 
organizational leadership and that he wanted to learn 
leadership skills to build on his education and knowledge.  
He also reported that, despite having some trouble with 
anxiety at school, he stated that he had never missed any 
days or left early due to his mental condition.  Overall, the 
Veteran expressed that he was trying to work through and 
understand his symptoms to be able to manage and cope on his 
own.  He reported that he was in the process of trying to get 
out of unhealthy relationships and to create new and healthy 
ones.  He also expressed that he felt he could get back to 
maintaining employment once he got the proper help.

Having carefully considered the Veteran's contentions in 
light of the evidence 
of record and the applicable law, the Board finds that the 
Veteran's panic and anxiety disorder is appropriately 
evaluated as 30 percent disabling.  The preponderance of the 
competent medical evidence of record demonstrates that 
the Veteran's symptoms of disability have been mild to 
moderate in degree, and 
that his disability has not resulted in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9413 (2009).  While the 
Board acknowledges the September 2007 statement from the VA 
psychiatrist, there is no evidence to show that this 
psychiatrist examined the Veteran or evaluated his mental 
status at the time of that report, and as a result, those 
findings are entitled to little probative weight.

The Veteran's GAF scores from September 2006 through March 
2008 ranged from 55 to 80.  Such scores reflect mild to 
moderate symptomatology that has been adequately addressed by 
the 30 percent evaluation already assigned under Diagnostic 
Code 9413.  See 38 C.F.R. § 4.130, Diagnostic Code 9413 
(2009).

In summary, the Board concludes that the Veteran's panic and 
anxiety disorder has been adequately addressed by the 30 
percent evaluation already assigned under Diagnostic Code 
9413 since the effective date of service connection on 
September 28, 2006.  See 38 C.F.R. § 4.130, Diagnostic Code 
9413 (2009).

The Board has considered whether the Veteran's panic and 
anxiety disorder presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, and provide for higher ratings for additional 
or more severe symptomatology than is shown by the evidence.  
Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).




TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2009).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2009).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability, and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2009).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if a veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of nonservice-
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the service-connected disabilities render him 
incapable of substantially gainful employment.  38 C.F.R. 
§ 4.16(a) (2009).

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  The question 
is whether the Veteran is capable of performing the physical 
and mental acts required by employment, not whether the 
Veteran can find employment.  See 38 C.F.R. 4.16(a) (2009); 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).


In this case, the Veteran is service-connected for panic and 
anxiety disorder evaluated as 30 percent disabling, rhinitis 
evaluated as 0 percent disabling, and hemorrhoids evaluated 
as 0 percent disabling, for a combined evaluation of 30 
percent from September 28, 2006.  Thus, his service-connected 
disabilities do not meet the above-stated percentage 
requirements.  As such, the criteria for a TDIU under 38 
C.F.R. § 4.16(a) are not met.

That notwithstanding, it is the policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of a service-connected 
disability shall be rated totally disabled.  38 C.F.R. § 
4.16(b).  Thus, if a veteran fails to meet the rating 
enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular 
rating is for consideration where a veteran is unemployable 
due to service-connected disability.  38 C.F.R. § 4.16(b).  
Therefore, the Board must evaluate whether there are 
circumstances in the Veteran's case, apart from any 
nonservice-connected condition and advancing age, which would 
justify a total rating based upon individual unemployability 
on an extraschedular basis.  See Van Hoose v. Brown, 4 Vet.  
App. 361, 363 (1993).

The record reveals that the Veteran has a master's degree in 
education and workforce education, and that he has work 
experience as a construction worker, manufacturer, monitoring 
coordinator for a college, division director for a vocational 
program, workforce systems specialist, lawn mower, and 
substitute teacher.  The record also shows that he last 
worked full-time in 2006, but that he mowed lawns "for a 
living" in 2007 and worked as a substitute teacher several 
times per week as recently as 2008.  In addition, the Veteran 
qualified for benefits and training from VA Vocational 
Rehabilitation and Educational services in January 2008.

The Veteran has argued that his symptoms of service-connected 
panic and anxiety disorder have negatively affected his 
ability to maintain steady employment.


VA treatment records dated from July 2006 through May 2008 
reflect that the Veteran had trouble sustaining jobs due to 
difficulty getting along with people as well as his problems 
with authority, particularly when the authority figures were 
women.  In particular, the evidence shows that he lost at 
least three jobs due to having personality clashes, 
conflicts, and/or confrontations with supervisors.

In November 2006, it was noted that the Veteran's issue with 
authority figures appeared to be a problem with maturation 
and was not biologically driven; nevertheless, the Veteran 
expressed that he was able and willing to work on this issue.  
In July 2007, it was noted that he was currently mowing lawns 
"for a living" and that he had not missed any days of work 
in the past year.  In September 2007, it was noted that the 
Veteran took a job to draw up a plan for a company.  In 
October 2007, it was noted that he had interviewed for a job 
the day before.  In February 2008, he expressed that one of 
his long-term goals was to have a job and revealed that he 
had applied for "hundreds" of jobs since he last worked 
full-time in August 2006.  Also in February 2008, he reported 
that he was taking odd jobs when he could, in addition to 
taking substitute teaching jobs approximately three times per 
week.

In fact, the VA treatment records dated from July 2006 
through May 2008 document that the Veteran continuously 
maintained efforts to obtain substantially gainful 
employment.  It was noted multiple times that his mental 
state was preoccupied with getting a job.  In June 2007, he 
even expressed anger at the perception that no one would give 
him a job which related to his education and at a salary that 
he thought he deserved.

At his March 2008 VA examination for his psychiatric 
disability, the Veteran stated that the practitioners from 
his VA vocational rehabilitation program had recommended that 
he not get a job until he had finished with their assessment.  
The examiner noted that the Veteran's employment was 
impaired, but concluded that it was a personality disorder 
with narcissistic features that caused the Veteran to have 
employment problems.  In addition, the examiner noted that 
the Veteran did not have problems to the point were he has an 
inability to be gainfully employed.


At a March 2008 VA examination for his rhinitis and 
hemorrhoid disabilities, it was noted that the Veteran worked 
as a substitute teacher approximately 16 hours per week and 
that he had not missed any days of work in the past year.  
The examiner concluded that the Veteran was employable and 
that there were no restrictions or limitations to employment 
because of his service-connected rhinitis or hemorrhoids.

In April 2008, the Veteran expressed that one of his primary 
goals was to learn how to maintain employment.  Also in April 
2008, he requested a bus pass so that he could look for work 
and expressed the realization that his next job would 
probably be associated with his vocational rehabilitation.

At his September 2008 hearing, the Veteran confirmed that he 
had not worked full-time since August 2006, but that he was 
currently participating in the VA's vocational rehabilitation 
program and that he still engaged in substitute teaching 
(though he admitted that he had difficulty handling that job 
while also taking classes).  He shared that he was studying 
organizational leadership and that he wanted to learn 
leadership skills to build on his education and knowledge.  
He also reported that, despite having some trouble with 
anxiety at school, he stated that he had never missed any 
days or left early due to his mental condition.  Overall, the 
Veteran expressed that he was trying to work through and 
understand his symptoms to be able to manage and cope on his 
own.  He also expressed that he felt he could get back to 
maintaining employment once he got the proper help.

As noted above, the Veteran does not meet the schedular 
criteria for entitlement to TDIU.  The issue in this case is 
whether the Veteran is capable of performing the acts 
required by any type of gainful employment to warrant 
extraschedular consideration.  The Board acknowledges that 
the evidence is consistent in showing that the Veteran has 
had problems sustaining jobs due to interpersonal issues.  
However, the March 2008 psychiatric examiner concluded that 
it was a personality disorder with narcissistic features that 
caused the Veteran to have employment problems, rather than 
his service-connected panic and anxiety disorder.  In 
addition, the March 2008 rhinitis and hemorrhoid examiner 
concluded that the Veteran was employable and that there were 
no restrictions or limitations to employment because of his 
service-connected rhinitis or hemorrhoids.  In addition, the 
Veteran himself has expressed his desire to return to full-
time employment, has applied for numerous jobs, and is 
actively engaged in the VA vocational rehabilitation program.  
The Board notes that the aforementioned personality disorder 
is not service-connected, and therefore the effects of such 
disorder have no bearing on this TDIU claim.  Finally, the 
Board reiterates that the Veteran is highly educated and has 
a wide range of job skills and experience.

In summary, the Veteran is service-connected for panic and 
anxiety disorder, rhinitis, and hemorrhoids with a combined 
evaluation of 30 percent from September 28, 2006.  Therefore, 
he does not meet the schedular requirements for a TDIU.  
Moreover, the preponderance of the competent evidence 
reflects that his service-connected disabilities would not 
prevent him from obtaining substantially gainful employment.  
The Board finds that the competent medical evidence of record 
is of greater probative value than the statements of the 
Veteran.  Thus, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran's service-
connected disabilities alone are of such severity as to 
preclude his participation in all forms of substantially 
gainful employment, such that referral for extraschedular 
consideration is warranted.  Accordingly, entitlement to a 
TDIU is denied.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Entitlement to an initial disability rating in excess of 30 
percent for panic and anxiety disorder is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


